
	

113 HR 1966 IH: Virgin Islands Visa Waiver Act of 2013
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1966
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a visa waiver program for the United States
		  Virgin Islands.
	
	
		1.Short titleThis Act may be cited as the
			 Virgin Islands Visa Waiver Act of
			 2013.
		2.Virgin Islands
			 visa waiver program
			(a)In
			 generalSection 212(l) of the Immigration and Nationality Act (8
			 U.S.C. 1182(l)) is amended—
				(1)by amending the
			 subsection heading to read as follows: Guam, Northern Mariana Islands, and Virgin
			 Islands visa waiver programs.—; and
				(2)by adding at the
			 end the following:
					
						(7)Virgin Islands
				visa waiver program
							(A)In
				generalThe requirement of
				subsection (a)(7)(B)(i) may be waived by the Secretary of Homeland Security, in
				the case of an alien who is a national of a country described in subparagraph
				(B) and who is applying for admission as a nonimmigrant visitor for business or
				pleasure and solely for entry into and stay in the United States Virgin Islands
				for a period not to exceed 30 days, if the Secretary of Homeland Security,
				after consultation with the Secretary of the Interior, the Secretary of State,
				the Governor of the United States Virgin Islands, determines that such a waiver
				does not represent a threat to the welfare, safety, or security of the United
				States or its territories and commonwealths.
							(B)CountriesA
				country described in this subparagraph is a country that—
								(i)is
				a member or an associate member of the Caribbean Community (CARICOM);
				and
								(ii)is listed in the
				regulations described in subparagraph (D).
								(C)Alien waiver of
				rightsAn alien may not be
				provided a waiver under this paragraph unless the alien has waived any
				right—
								(i)to
				review or appeal under this Act an immigration officer's determination as to
				the admissibility of the alien at the port of entry into the United States
				Virgin Islands; or
								(ii)to contest, other
				than on the basis of an application for withholding of removal under section
				241(b)(3) of this Act or under the Convention Against Torture, or an
				application for asylum if permitted under section 208, any action for removal
				of the alien.
								(D)RegulationsAll necessary regulations to implement this
				paragraph shall be promulgated by the Secretary of Homeland Security, in
				consultation with the Secretary of the Interior and the Secretary of State, on
				or before the 60th day after the date of enactment of the Virgin Islands Visa
				Waiver Act of 2013. The promulgation of such regulations shall be considered a
				foreign affairs function for purposes of section 553(a) of title 5, United
				States Code. At a minimum, such regulations should include, but not necessarily
				be limited to—
								(i)a listing of all member or associate member
				countries of the Caribbean Community (CARICOM) whose nationals may obtain the
				waiver provided by this paragraph, except that such regulations shall not
				provide for a listing of any country if the Secretary of Homeland Security
				determines that such country's inclusion on such list would represent a threat
				to the welfare, safety, or security of the United States or its territories and
				commonwealths; and
								(ii)any bonding
				requirements for nationals of some or all of those countries who may present an
				increased risk of overstays or other potential problems, if different from such
				requirements otherwise provided by law for nonimmigrant visitors.
								(E)FactorsIn determining whether to grant or continue
				providing the waiver under this paragraph to nationals of any country, the
				Secretary of Homeland Security, in consultation with the Secretary of the
				Interior and the Secretary of State, shall consider all factors that the
				Secretary deems relevant, including electronic travel authorizations,
				procedures for reporting lost and stolen passports, repatriation of aliens,
				rates of refusal for nonimmigrant visitor visas, overstays, exit systems, and
				information exchange.
							(F)SuspensionThe
				Secretary of Homeland Security shall monitor the admission of nonimmigrant
				visitors to the United States Virgin Islands under this paragraph. If the
				Secretary determines that such admissions have resulted in an unacceptable
				number of visitors from a country remaining unlawfully in the United States
				Virgin Islands, unlawfully obtaining entry to other parts of the United States,
				or seeking withholding of removal or asylum, or that visitors from a country
				pose a risk to law enforcement or security interests of the United States
				Virgin Islands or of the United States (including the interest in the
				enforcement of the immigration laws of the United States), the Secretary shall
				suspend the admission of nationals of such country under this paragraph. The
				Secretary of Homeland Security may in the Secretary's discretion suspend the
				United States Virgin Islands visa waiver program at any time, on a
				country-by-country basis, for other good cause.
							(G)Addition of
				countriesThe Governor of the United States Virgin Islands may
				request the Secretary of the Interior and the Secretary of Homeland Security to
				add a particular country to the list of countries whose nationals may obtain
				the waiver provided by this paragraph, and the Secretary of Homeland Security
				may grant such request after consultation with the Secretary of the Interior
				and the Secretary of State, and may promulgate regulations with respect to the
				inclusion of that country and any special requirements the Secretary of
				Homeland Security, in the Secretary's sole discretion, may impose prior to
				allowing nationals of that country to obtain the waiver provided by this
				paragraph.
							.
				(b)Conforming
			 amendments
				(1)Documentation
			 requirementsSection 212(a)(7)(iii) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(7)(iii)) is amended to read as
			 follows:
					
						(iii)Special visa
				waiver programsFor a
				provision authorizing waiver of clause (i) in the case of visitors to Guam, the
				Commonwealth of the Northern Mariana Islands, or the United States Virgin
				Islands, see subsection
				(l).
						.
				(2)Admission of
			 nonimmigrantsSection 214(a)(1) of such Act (8 U.S.C. 1184(a)(1))
			 is amended by inserting before the final sentence the following: No
			 alien admitted to the United States Virgin Islands without a visa pursuant to
			 section 212(l)(7) may be authorized to enter or stay in the United States other
			 than in United States Virgin Islands or to remain in the United States Virgin
			 Islands for a period exceeding 30 days from date of admission to the United
			 States Virgin Islands..
				
